Title: To Thomas Jefferson from James Otway Crump, 26 December 1821
From: Crump, James Otway
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Georgia, Wayne County,
                            Dec. 26, 1821
                    It is with much reluctance that I take the liberty of addressing you, particularly upon such a subject—To not keep you in suspense, I have, partly by indiscretion, & partly by unavoidable accidents, lost all my estate; & myself and Wife (the daughter of Wm Clark, Powhatan,) are reduced to hard labour to support ourselves and four children. I removed from the State of Alabama last Fall, intending to go into E. Florida, having some prospect of receiving an appointment there, But the loss of my horses in this place has frustrated my design. Perhaps, I might, by writing, receive some assistance from my Father in law; But my Wife objects to it. She says she cannot agree to give the old man so much trouble, as a detail of our misfortune’s would bring upon him. In this Situation, among strangers, I have taken the liberty of troubling you with these few lines, extorted from me by despair, and unknown to every other person. If you think proper to grant me any relief, direct your letter “Tuckersville Post Office, Wayne County, Georgia” I live within three miles of the Office.I am, Dear Sir, Respectfully yours,
                        James Otway Crump